DETAILED ACTION
Claims 15-33 were rejected in the Office Action mailed on 09/28/2021. 
Applicant’s response filed 12/14/2021 is acknowledged.  In the response applicant amended claims 15-20, and 29-32 and added claim 34.  A terminal disclaimer was submitted.
Claims 15-34 are pending.
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10926311 and 10099267 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haiying et al. (CN 103952596) [IDS dated 01/21/2021], herein Haiying, in view of Patterson et al.  (GB 2538874) [IDS dated 01/21/2021], herein Patterson.
The machine translation of (CN 103952596) referred to in IDS [01/21/2021] is used for the citations of the prior art in this rejection.

In regards to claim 15, Haiying teaches a cobalt-chromium molybdenum alloy powder for metal additive manufacturing of layered parts [Title, Pgs. 1-2] (i.e., layers comprising molybdenum).  The part made from the alloy powder has a density of 94% or more (i.e., 94-100%) [Pg. 5].  This overlaps the claimed ranges.  The phosphorous is limited to less than 0.01% by weight [Pg. 1].  This overlaps the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Haiying does not expressly teach that the part is free of gaps between successive layers and free of cracks.
Patterson teaches a 3D product made by an additive manufacturing process from a powder feedstock of high melting point metal powder [Abstract].
Patterson further teaches that cracks and fractures are detrimental to the mechanical strength of the product and incompletely fused/melted materials create gaps that require infiltration to become fully dense [Pg. 3 lines 1-12].   To overcome these issues, Patterson teaches to optimize the operating parameters to produce high density components such that no further infiltration treatment is required [Pg. 3 lines 13-18].  
In light of the motivation set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have optimized the operating parameters of the process to eliminate all the cracks, fractures, and gaps as taught by Patterson while creating the product of Haiying.  Thereby creating a product free of gaps and cracks.  Thus, modified Haiying meets the claim limitations.

In regards to claims 19-20, Haiying further teaches the phosphorous is limited to less than 0.01% by weight [Pg. 1].  This overlaps the claimed ranges.

  	In regards to claims 21-24, Haiying further teaches the oxygen content in the powder is less than 1500 ppm [Pg. 4].  This overlaps the claimed ranges.

In regards to claim 25, modified Haiying teaches the limitations of claim 15 as set forth above.  Haiying does not teach that the feedstock is a wire. 
Although Haiying does not explicitly teach “the feedstock is a wire” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
The feedstock wire in claim 25 does not appear to give structure to the end product.  Therefore, absent evidence of criticality regarding the presently claimed process and given that Haiying meets the requirements of the claimed product, Haiying clearly meets the requirements of the present claim.  

In regards to claim 26, modified Haiying teaches the limitations of claim 15 as set forth above.  Haiying does not teach that the feedstock is an arc-melted wire. 
Although Haiying does not explicitly teach “the feedstock is an arc-melted wire” as presently claimed, it is noted that the present claims are drawn to a product and not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
The arc-melted feedstock wire in claim 26 does not appear to give structure to the end product. Therefore, absent evidence of criticality regarding the presently claimed process and given that Haiying meets the requirements of the claimed product, Haiying clearly meets the requirements of the present claim.  

In regards to claim 27, modified Haiying teaches the limitations of claim 15 as set forth above.  Haiying does not teach that the feedstock is a wire fabricated by the claimed process. 
Although Haiying does not explicitly teach “the feedstock is a wire fabricated by the claimed process” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
The feedstock wire in claim 27 does not appear to give structure to the end product. Therefore, absent evidence of criticality regarding the presently claimed process and given that Haiying meets the requirements of the claimed product, Haiying clearly meets the requirements of the present claim. 

In regards to claim 28, modified Haiying teaches the limitations of claim 15 as set forth above.  Haiying further teaches that the density of the part is 94% or more [Pg. 5].  This overlaps the claimed range.

Allowable Subject Matter
Claims 16-18 and 29-34 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 16, 29, and 31.  Regarding claim 16, the prior art fails to teach the 3D metallic part comprising layers of Mo, Nb, Rh or W wherein the concentration within the part of each of sodium, silicon, calcium, .

	Response to Arguments
Due to the submission of the terminal disclaimer the double patenting rejections are withdrawn.
Applicant’s arguments, see Pgs. 1-3, filed 12/14/2021, with respect to rejections of claims 29 and 30 have been fully considered and are persuasive.  The rejections of claims 29 and 30 have been withdrawn. 
Applicant’s arguments, see Pgs. 1-3, filed 12/14/2021, with respect to rejections of claims 15, 19, 20 and 25-28 under Aimone in view of Naito have been fully considered and are persuasive.  The rejections of claims 15, 19, 20 and 25-28 have been withdrawn. 
Applicant’s arguments, see Pgs. 1-3, filed 12/14/2021, with respect to rejections of claims 15 and 18-28 under Aimone in view of Shekhter have been fully considered and are persuasive.  The rejections of claims 15 and 18-28 have been withdrawn. 
Applicant's arguments filed 12/14/2021 regarding the rejections of claims 15 and 19-28 under Haiying have been fully considered but they are not persuasive. 
Applicant primarily argues that the alloy composition of Haiying does not teach of suggest a part comprising layers of one or more of Mo, Nb, Rh or W as Haiying alloy only contains 3-20% Mo.  This not persuasive.  The claim only requires the layers to comprise one or more of Mo, Nb, Rh or W and thus is open to other alloy elements being present.  There is no limitation within the claim language that the layer must mostly comprise or consist of Mo, Nb, Rh or W.  Further, there is no limitation as to what the majority element in the layers must be.  Thus, applicant’s arguments are outside the scope of the current claim limitations.  This is also support in the Instant Specification for example paragraphs 0008 or 0016 that the part includes one of the metals,  which again only requires the material to be present in the part/layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ELIZABETH COLLISTER/Examiner, Art Unit 1784